                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CLEARVIEW IMAGING, LLC d/b/a
CLEARVIEW OPEN MRI,
                                                             CASE NO.: 8:19-cv-1299-MSS-CPT
         Plaintiff,                                          CASE NO.: 8:19-cv-1881-MSS-AEP
                                                             (Consolidated)
v.

PROGRESSIVE AMERICAN INSURANCE
COMPANY and PROGRESSIVE SELECT
INSURANCE COMPANY,

      Defendants.
_____________________________________/

      DEFENDANTS’ MOTION TO COMPEL BETTER RESPONSES TO THEIR
       WRITTEN DISCOVERY REQUESTS SERVED ON 10/18/19 AND 11/4/19

         Pursuant to Fed. R. Civ. P. 33, 34, 36, and 37, Local Rule 3.04, and the Handbook,

Middle District Discovery (2015) at 22, Defendants Progressive American Ins. Co.

(“American”) and Progressive Select Ins. Co. (“Select”), move this Court to compel Plaintiff

Clearview Imaging, LLC (“Clearview”) to provide better responses to Defendants’ discovery

requests.

         By this consolidated action, Clearview (a provider of magnetic resonance imaging

(“MRI”) services) seeks to inflate the co-payments paid by its patients on medical bills.

Clearview allegedly performed MRIs on six patients (the “Patients”) insured by Select or

American.1 Clearview concedes that Defendants are entitled to reduce the billed amount of


1
          (ECF No. 19 at ¶¶ 28-30, 36-38, 44-46 and ECF No. 42 at ¶¶ 27-29, 35-37, 43-45). The Patients are
identified by their initials. The Patients insured by American are YGM, DSN, and YCA. The Patients insured
by Select are SG, LP, and LC. Clearview alleges standing to sue based on assignments of PIP benefits executed
by these Patients. (ECF No. 19 at ¶¶ 31, 39, 47; ECF Nos. 19-3, 19-5, 19-7; and ECF No. 42 at ¶¶ 30, 38, 46;
ECF Nos. 42-2, 42-5, 42-8).




52575178;5
Clearview’s charges on the 80% of bills covered by the Patients’ auto insurance policies

based by applying the schedule of maximum charges in the Florida No-Fault (“PIP”) Statute,

Fla. Stat. § 627.736(5)(a)1.a.-f. (the “PIP Schedule”). But it argues that its Patients are not

entitled to a similar reduction on the remaining 20% of the bills attributable to their co-

payments.

         Defendants have moved to dismiss these actions in their entirety. (ECF Nos. 27, 43,

50). As detailed in the pending motions to dismiss, this suit is meritless. Clearview attempts

to sue Defendants for non-covered co-payment amounts. Any attempt to address or collect

such extra-contractual payments must be directed at the Patients (and not Defendants).

Alternatively, the Patients are necessary parties to any litigation over their co-payments.

Clearview’s theory as to why it may recover the co-payments from the Defendants is

inconsistent with the language of the applicable policies, the Florida PIP Statute, precedent,

and common sense. Clearview also fails to allege compliance with the PIP Statute’s demand

requirement (Fla. Stat. § 627.736(10)), urges the Court to allow improper claim splitting in

violation of Fla. Stat. § 627.736(15), improperly seeks relief under the Florida Declaratory

Judgment Act, and improperly seeks declaratory/injunctive relief when it has an available

remedy at law. While the Parties await the Court’s ruling on the motions to dismiss, they

have commenced discovery consistent with the schedule in effect in this Action. To that end,

this Motion addresses Clearview’s deficient responses to Defendants’ first set of

interrogatories (“ROGs”), requests for admissions (“RFAs”), and requests for production

(“RFPs”). These abbreviations are being used for the sake of brevity herein.




                                                2
52575178;5
                               RELEVANT BACKGROUND

         1.    On October 18, 2019, American served its first ROGs, RFPs, and RFAs on

Clearview. (Exhibits 1-3, collectively the “American Discovery”). By agreement, the

deadline for Clearview’s responses to the American Discovery was extended from November

18, 2019 to January 8, 2020.

         2.    On November 4, 2019, Select served its first ROGs, RFPs, and RFAs on

Clearview. (Exhibits 4-6, collectively the “Select Discovery”). Clearview’s responses to the

Select Discovery were due on December 4, 2019. Clearview did not obtain any extension to

respond to the Select Discovery.

         3.    Clearview served the following responses:

Discovery Response      Requests Responses        Initial                     Amended
                         Served     Due    Responses Served              Responses Served
Plaintiff’s Answers     10/18/19 1/8/20    1/2/20                        3/19/20
to American’s ROGs                                                       (verification
                                                                         served 4/16/20)
Plaintiff’s Response    10/18/19    1/8/20        1/2/20 (with           3/19/20 (with
to American’s RFPs                                documents              documents
                                                  Clearview0001–         Clearview0207-
                                                  0141)                  0209)
Plaintiff’s Response    10/18/19    1/8/20        1/2/20                 3/18/20
to American’s RFAs
Plaintiff’s Answers     11/4/19     12/4/19       1/3/20                 3/19/20
to Select’s ROGs                                                         (verification
                                                                         served 4/16/20)
Plaintiff’s Response    11/4/19     12/4/19       1/6/20 (with           3/19/20 (with
to Select’s RFPs                                  documents              documents
                                                  Clearview0142–         Clearview0207-
                                                  206)                   0209)
Plaintiff’s Responses   11/4/19     12/4/19       1/3/20                 3/18/20
to Select’s RFAs

         4.    Clearview’s initial discovery responses contained numerous improper

objections and other deficiencies interposed in response to particular requests.


                                                 3
52575178;5
         5.      All of Clearview’s responses to the Select Discovery were untimely. They

were due on December 4, 2019; but not served until early January 2020. Accordingly, all

objections other than privilege should be deemed waived.

         6.      The responses for both the American and Select ROGs were served without a

verification by Clearview.

         7.      Clearview did not serve a privilege log despite lodging privilege objections.

         8.      Defendants commenced an effort to confer with Clearview about these

deficiencies on January 13, 2020. The Parties had an hour-plus meet-and-confer call on

January 22, 2020 and additional repeated efforts to follow up. During the conferral process,

Defendants repeatedly asked Clearview to state a position on whether it would provide any

better responses.

         9.      On February 7, 2020, Clearview’s counsel stated: “We cannot give you a

request-by-request confirmation at this time because that is what we are working on, going

through each request and seeing what is and what is not available.” (See Email from

Clearview counsel dated February 7, 2020, Exhibit 7). But “going through each request”

with a client is an obligation that should have been undertaken before responding to the

discovery. See Middle District Discovery (2015) (the “Handbook”) at 11-12.2

         10.     It was not until February 18, 2020 that Clearview said it would “amend” its

responses to virtually all of the discovery responses at-issue. (See Email from Clearview

counsel dated February 18, 2020, Exhibit 8). Clearview also said, with regard to several

2
          While the Handbook “is neither substantive law nor inflexible rule; it is an expression of generally
acceptable discovery practice in the Middle District,” and “[j]udges and attorneys practicing in the Middle
District should regard the handbook as highly persuasive in addressing discovery issues.” Id. at 1; see also
Dragon Jade Int'l, Ltd. v. Ultroid, LLC, No. 8:17-cv-2422-T-27CPT, 2019 WL 5887171, at *4 (M.D. Fla. Nov.
12, 2019) (“[T]he Court considers [the Handbook] to be ‘highly persuasive in addressing discovery issues.’”).



                                                        4
52575178;5
requests, that it was “gathering responsive documents.” (Id.). Defendants agreed to provide

Clearview until March 19, 2020 to provide amended responses. By that deadline, Clearview

said that it would “produce whatever [it] has responsive to all of [the] discovery” and would

“not [be] standing on [its] earlier objections.” (See Email from Clearview counsel dated

February 20, 2020, Exhibit 9).

         11.     On March 18 and 19, 2020, Clearview served “amended” responses to the

American Discovery (Exhibits 10-12) and the Select Discovery (Exhibits 13-15), as well as

a privilege log. (Exhibit 16).

         12.     Despite promising to “amend” its responses, there are still a number of issues

that the amended responses did not address. For example, the “amended” responses for both

the American and Select ROGs – like the originals – were served without a verification by

Clearview.3 And many of the responses retain the original objection, verbatim, only to

“amend” by improperly responding “notwithstanding” the objection(s).

         13.     To address the remaining deficiencies in Plaintiff’s amended responses,

Defendants sent another meet-and-confer letter on March 24, 2020, reminding Clearview of

its promise to provide proper responses; Clearview has refused. (Letter dated March 24,

2020, Exhibit 17). This letter provided Plaintiff with a deadline of March 31, 2020. When

that deadline passed without Defendants receiving better responses, Defendants tried one last

time to obtain better responses, with a deadline of April 10, 2020. That deadline also passed

without any agreement by Plaintiff to correct the deficiencies noted in Clearview’s March 24,

2020 letter.


3
         Ultimately, on April 16, 2020, Clearview served verification pages for the ROGs.



                                                        5
52575178;5
         14.    Defendants respectfully request that this Court compel Clearview to fully,

completely, and properly respond to the American Discovery and Select Discovery as set

forth herein.

         15.    For this Court’s convenience and brevity, where the requests (and “amended”

responses thereto) are identical but for the name of the Defendant, consistent with Local Rule

3.04(a), Defendants will set forth both requests as one request, but identifying the Defendant

as “American/Select” to clarify that the same request was served by both Defendants. And

given the fact that many of Clearview’s “amended” responses are simply appended to the

original responses, the “amended” portions are underlined.

         16.    During the course of the meet-and-confer efforts, Defendants repeatedly

advised Clearview’s counsel that Defendants were willing to discuss negotiating the scope of

a particular response or document production to the extent that Plaintiff contended that a

particular request was too onerous or broad in scope.

                                         ARGUMENT

I.       Clearview’s Boilerplate Objections Should Be Overruled or Deemed Waived

         Clearview’s repetitive and improper “boilerplate objections” (see, e.g., its responses

to American RFP 26, American ROG No. 10, Select RFP 30, Select ROG No. 5) should be

overruled. See, e.g., Hands on Chiro. PL v. Progressive Select Ins. Co., No. 6:18-cv-192-Orl-

37DCI, 2018 WL 6983622, at *2 (M.D. Fla. Nov. 20, 2018); (“[G]eneral, non-specific

boilerplate objections . . . are without merit in this Court.”); Asphalt Paving Sys., Inc. v. Gen.

Combustion Corp., No. 6:15-cv-49-Orl-41TBS, 2016 WL 3167712, at *2 (M.D. Fla. June 7,




                                                  6
52575178;5
2016) (“The Court does not consider . . . boilerplate objections.”). Accordingly, this Court

should overrule all such improper boilerplate objections.

         In Hands On, 2018 WL 6983622, the court considered extremely similar RFPs and

ROGs propounded by Select in a similar PIP medical billing dispute – and compelled the

production of most of the requested discovery.4 The court also noted that, even with regard to

those limited requests where Select’s motion to compel was denied, that the plaintiff had an

obligation to “provide responsive documents to these requests to the extent that a narrower

version of the requests would not be objectionable.” Id. at *3; Handbook at 12.

         Alternatively,     these    objections     are       waived   because    Clearview      responded

“notwithstanding” the objections. See, e.g., Jabil Inc. v. Essentium, Inc., No. 8:19-cv-1567-T-

23SPF, 2020 WL 708140, at *2 (M.D. Fla. Feb. 12, 2020) (“An answer that is made subject

to, notwithstanding, or without waiving an objection preserves nothing and wastes the time

and resources of the parties and the court.”) (internal citations omitted); Hands On, 2018 WL

6983622, at *7 (same); Martin v. Zale Del., Inc., No. 8:08-cv-47-T-27EAJ, 2008 WL

5255555, at *2 (M.D. Fla. Dec. 15, 2008) (same).5




4
         For context, the ROGs, RFPs, and RFAs in Hands On are attached as Composite Exhibit 18.
5
          In response to American RFPs 28, 29, 30, 41, 43, and 45, Select RFPs 32, 33, 34, 45, 47, and 49, and
American ROG Nos. 5, 6, and 7, Clearview’s amended response, after the lengthy meet-and-confer process and
while still maintaining its objections, was that it had no responsive documents or information.




                                                          7
52575178;5
II.      Clearview’s Non-Privilege Objections to Select’s ROGs
         And RFPs Should Be Overruled and the RFAs Should
         Be Deemed Admitted Because of Clearview’s Untimely Responses

         Because its initial responses to the Select Discovery were untimely, all of Clearview’s

non-privileged objections to Select’s ROGs and RFPs are waived.6 See Handbook at 12

(RFPs), 16 (ROGs); see also Morock v. Chautauqua Airlines, Inc., No. 8:07-cv-210-T-17-

MAP, 2007 WL 4247767, at *1 (M.D. Fla. Dec. 3, 2007) (“Because of the Defendant’s

failure to make timely objections to the discovery, the Defendant’s objections are waived.”).

In addition, the Select RFAs are admitted. See McFadden v. Fla. Foreclosure Attorneys,

PLLC, No. 8:13-cv-2501-T-35EAJ, 2014 WL 12625109, at *1 (M.D. Fla. Sept. 2, 2014)

(Scriven, J.) (Fed. R. Civ. P. 36(a) “is self-executing. This means that no court intervention is

necessary for an admission to be established, and failure to timely respond results in the

admission of the matters raised in a request for admissions.”). Accordingly, this Court

should: (1) overrule all non-privileged objections by Clearview to the Select ROGs and

RFPs; and (2) deem the Select RFAs to be admitted.

III.     Defendants Are Entitled To Discovery
         Regarding Clearview and the Underlying PIP Claims

         Clearview brings this case challenging Defendants’ application of the PIP Schedule to

co-payment amounts associated with its treatment of the Patients insured by Defendants

(ECF No. 19 at ¶¶ 28-30, 36-38, 44-46; ECF No. 42 at ¶¶ 27-29, 35-37, 43-45):




6
          In its March 24, 2020 letter, Defendants reminded Clearview of its position vis-à-vis the untimeliness
of the original responses.



                                                         8
52575178;5
    Patients Insured by American7
    Patient/Insured            YGM                             DSN                      YCA
    Accident Date              8/15/18                         8/27/18                  7/14/18
    Applicable Policy Form     2013 Form                       2017 Form                2013 Form
    Date of MRI Services       11/8/18                         9/24/18                  8/17/18

    Patients Insured by Select
    Patient/Insured                  SG                        LP                       LC
    Accident Date                    5/19/18                   7/11/18                  9/14/18
    Applicable Policy Form           2013 Form                 2017 Form                2017 Form
    Date of MRI Services             8/8/18                    9/25/18                  12/3/18

Clearview alleges standing based on assignments from these Patients. Much of the requested

discovery concerns the underlying claims specifically identified in the complaints. In

addition, much of Defendants’ discovery seeks information regarding Clearview – the

putative class representative. This discovery is directed to determining Clearview’s standing

and adequacy, to the typicality and commonality of the class member claims (including the

six identified claims and others), and to the propriety of litigating this Action on a class basis.

         In Ocean Harbor Cas. Ins. v. MSPA Claims, 1, 261 So. 3d 637, 648 (Fla. 3d DCA

2018), the court confirmed that “[i]n its no-fault law, Florida has gone to great lengths to

craft a statutory structure that protects both the insured and insurer in a process that promotes

accurate and expedited payments of medical bills . . .” As the Court observed, that structure

necessitated consideration of a whole variety of issues – on an individual PIP claim by

individual PIP claim basis. See generally DWFII Corp. v. State Farm Mut. Auto. Ins. Co.,

271 F.R.D. 676 (S.D. Fla. 2010), aff’d, 469 F. App’x 762 (11th Cir. 2011); IDS Prop. Cas.

Ins. Co. v. MSPA Claims 1, LLC, 263 So. 3d 122, 124-25 (Fla. 3d DCA 2018) (same). For

example: (a) whether a medical bill is reasonable and/or medically necessary; (b) whether

7
          In all prior papers, Clearview referred to patients YGM and YCA, but in its “amended” responses, it
refers to them as YG and YC. For the sake of continuity, Defendants retain the original abbreviations.



                                                       9
52575178;5
particular medical services are excluded from coverage; (c) whether there has been

compliance with proof of loss requirements; and (d) whether bills have been properly

submitted on certain forms with the required attestations. As the court observed, a PIP

plaintiff has the burden to prove that the insurer “was required to pay each particular bill”

and the insurer will be “entitled to raise any appropriate defense under the statute and the

policies.”8 Ocean Harbor, 261 So. 3d at 648.

         It is well-established that an insurer may raise these issues as to the reasonableness,

medical necessity, and propriety of PIP treatment and medical billing at any time – even after

payment in whole or in part. Fla. Stat. § 627.736(4)(b); Coastal Neurology, Inc. v. State

Farm Mut. Auto. Ins. Co., 458 F. App’x 793, 795 (11th Cir. 2012); All Family Clinic of

Daytona Beach Inc. v. State Farm Mut. Auto. Ins. Co., 280 F.R.D. 688, 692 (S.D. Fla. 2012)

(same); Progressive Select Ins. Co. v. Emerg. Physicians of Cent. Fla., LLP, 202 So. 3d 437,

438 (Fla. 5th DCA 2016) (quashing order prohibiting insurer from engaging in discovery and

contesting the reasonableness of PIP bill); United Auto. Ins. Co. v. Millennium Diag. Imaging

Ctr., 12 So. 3d 242, 246 (Fla. 3d DCA 2009).

         Defendants are entitled to discovery: (i) of Clearview’s underlying PIP claims and

Clearview’s PIP billing practices – to determine if services rendered to its patients were

reasonable, medically necessary, lawfully rendered, and otherwise met all the requirements

of the PIP Statute and the applicable policies; (ii) to determine whether Clearview will be


8
         See Derius v. Allstate Indem. Co., 723 So. 2d 271, 272 (Fla. 4th DCA 1998) (“In a lawsuit seeking
benefits under the statute, both reasonableness and necessity are essential elements of a plaintiff’s case. There is
nothing in the PIP statute suggesting a legislative intent to alter the normal dynamics of a lawsuit by placing the
burden on the defendant in a PIP case to prove that a proposed charge was unreasonable or that a given service
was not necessary.”); see also Northwoods Sports Med. & Physical Rehab., Inc. v. State Farm Mut. Auto. Ins.
Co., 137 So. 3d 1049, 1057 (Fla. 4th DCA 2014); Fla. Standard Jury Inst. (Civil) 413.4 & 413.5.



                                                          10
52575178;5
able to meet its burden that such issues can be resolved on a class action basis; and (iii) to aid

in uncovering defenses to class certification and/or the merits.

IV.      Defendants are Entitled to Discovery of Clearview’s Medical Billing

         Defendants are entitled to take discovery to determine the reasonableness, medical

necessity, and validity of implicated PIP bills for insured patients and in defending against

the merits and class certification. For example, Defendants seek discovery of Clearview’s

billing practices to discover how they are handling similar issues with other payors, whether

the pricing of the bills is reasonable related to payors other than Defendants, whether billing

issues raised by this Action can be handled on a class-wide basis, etc. For example, the

following requests are in dispute:

   American RFP 37/Select RFP 41:
   All contract documents between You and any payors (including, but not limited to,
   automobile insurers, health insurers, disability insurers, HMOs, PPOs, Medicare,
   Medicaid, or others).

   AMENDED RESPONSE: Objection, Defendant’s request is overbroad, irrelevant, and
   not reasonably calculated to lead to the discovery of admissible evidence. Whether
   Plaintiff has the requested “contract documents” is irrelevant to whether Plaintiff has
   satisfied the requirements under Federal Rule of Civil Procedure 23 or Plaintiff’s
   allegations that Defendant has unlawfully reduced its insureds’ coinsurance or
   copayment amounts under the PIP Statute and Progressive Select Ins. Co. v. Florida
   Hosp. Med. Cntr., 260 So. 3d 219 (Fla. 2018). Further, because the request for
   “contract documents” does not describe the documents it seeks with “reasonable
   particularity,” see Fed. R. Civ. P. 34(b)(1)(A), Plaintiff cannot respond. Plaintiff
   objects to producing its agreements for the reasons stated above and because they
   contain confidential and/or trade secret information. See Privilege Log.

   American RFP 40/Select RFP 44:
   All documents identifying the billing software or other systems (including any internet
   or cloud based systems) that You have used during the relevant time period (including
   any data dictionaries, field codes, formulas (including algorithms)) to generate or assist
   in Your billing of medical services to payors, including without limitation, auto
   insurers, health insurers, preferred provider organizations (PPOs), health maintenance
   organizations (HMOs), Medicare, Medicaid and/or other payors.



                                                 11
52575178;5
   AMENDED RESPONSE: Objection, Defendant’s request is overbroad, irrelevant, and
   not reasonably calculated to lead to the discovery of admissible evidence. The
   production of “documents identifying the billing software of other systems” Plaintiff
   has used is irrelevant to whether Plaintiff has satisfied the requirements under Federal
   Rule of Civil Procedure 23 or Plaintiff’s allegations that Defendant has unlawfully
   reduced its insureds’ coinsurance or copayment amounts under the PIP Statute and
   Progressive Select Ins. Co. v. Florida Hosp. Med. Cntr., 260 So. 3d 219 (Fla. 2018).
   Further, because the request for “documents identifying the billing software or other
   systems” does not describe the documents it seeks with “reasonable particularity,” see
   Fed. R. Civ. P. 34(b)(1)(A), Plaintiff cannot respond. Plaintiff objects to producing its
   agreements for the reasons stated above and because they contain confidential and/or
   trade secret information. See Privilege Log. No other documents in Plaintiff’s
   possession.

   American RFP 42/Select RFP 46:
   Documents identifying the software or systems (including any internet or cloud based
   systems) that You used during the relevant time period for the purpose of preparing
   and maintaining EHRs, EMRs or any other medical records (including any data
   dictionaries and field codes).

   AMENDED RESPONSE: Objection, Defendant’s request is overbroad, vague,
   ambiguous, irrelevant, and not reasonably calculated to lead to the discovery of
   admissible evidence. The production of documents “identifying the software or
   system” Plaintiff has used to prepare medical records is irrelevant to whether Plaintiff
   has satisfied the requirements under Federal Rule of Civil Procedure 23 or Plaintiff’s
   allegations that Defendant has unlawfully reduced its insureds’ coinsurance or
   copayment amounts under the PIP Statute and Progressive Select Ins. Co. v. Florida
   Hosp. Med. Cntr., 260 So. 3d 219 (Fla. 2018). Further, because the request for
   “[d]ocuments identifying the software or systems” used to prepare medical records
   does not describe the documents it seeks with “reasonable particularity,” see Fed. R.
   Civ. P. 34(b)(1)(A), Plaintiff cannot respond. Plaintiff objects to producing its
   agreement for the reasons stated above and because it contains confidential and/or trade
   secret information. See Privilege Log. No other documents in Plaintiff’s possession.

   American ROG No. 14:
   Identify all payors and managed care plans (including, but not limited to, automobile
   insurers, health insurers, disability insurers, HMOs, PPOs, Medicare, Medicaid, or
   others) with whom You have had agreements or contracts.

   AMENDED RESPONSE: Objection, Defendant’s request is overbroad, irrelevant, and
   not reasonably calculated to lead to the discovery of admissible evidence. The
   identities of all “payors and managed care plans” that Plaintiff has agreements or
   contracts with is irrelevant to whether Plaintiff has satisfied the requirements under
   Federal Rule of Civil Procedure 23 or Plaintiff’s allegations that Defendant has



                                                12
52575178;5
   unlawfully reduced its insureds’ coinsurance or copayment amounts under the PIP
   Statute and Progressive Select Ins. Co. v. Florida Hosp. Med. Cntr., 260 So. 3d 219
   (Fla. 2018). Notwithstanding these objections, pursuant to Florida [sic] Rule of Civil
   Procedure 33(d), see documents produced in response to Request No. 37 of
   Defendant’s First Request for Production.

   American ROG No. 17:
   If You have used any third party vendors to do or assist in Your billing, identify all
   such vendors, including, the vendor’s full name, address and the name(s) of the persons
   at the vendor who are the contact person(s) for Your account(s).

   AMENDED RESPONSE: Objection, Defendant’s request is overbroad, vague,
   ambiguous, irrelevant, and not reasonably calculated to lead to the discovery of
   admissible evidence. Whether Plaintiff has used “any third party vendors” for medical
   billing is irrelevant to whether Plaintiff has satisfied the requirements under Federal
   Rule of Civil Procedure 23 or Plaintiff’s allegations that Defendant has unlawfully
   reduced its insureds’ coinsurance or copayment amounts under the PIP Statute and
   Progressive Select Ins. Co. v. Florida Hosp. Med. Cntr., 260 So. 3d 219 (Fla. 2018).
   Notwithstanding these objections, Plaintiff uses ICON for PIP billing.

ARGUMENT: Clearview’s responses almost uniformly share a common and inappropriate

boilerplate objection – that the requested information is:

         irrelevant to whether Plaintiff has satisfied the requirements under Federal
         Rule of Civil Procedure 23 or Plaintiff’s allegations that Defendant has
         unlawfully reduced its insureds’ coinsurance or copayment amounts under the
         PIP Statute and Progressive Select Ins. Co. v. Florida Hosp. Med. Cntr., 260
         So. 3d 219 (Fla. 2018).

While Clearview may have a narrow view of the scope of this case – i.e., whether Defendants

have acted unlawfully in applying the PIP Schedule to co-payment amounts –Defendants do

not share that view. Clearview urges the Court to consider its narrow legal issue in a vacuum

– divorced entirely from Clearview’s indisputable burden to prove that its bills were lawfully

rendered, medically necessary, properly billed, and reasonably priced. And divorced entirely

from issues of whether this Action is appropriate for class action treatment.




                                                 13
52575178;5
         In addition to standing on its objections (something it said it would not do),

Clearview’s amended responses raise, for the first time, objections based on “confidential

and/or trade secret.” These meritless objections have been waived because they were not

timely raised in Clearview’s original responses. See, e.g., Handbook at 12, 16. In addition,

Clearview has not shown “good cause” to prevent discovery of this unquestionably relevant

information. See Hands On, 2018 WL 6983622, at *4 (“when the trade secret privilege is

asserted, the party resisting discovery has the burden to show ‘good cause’ for protecting

discovery by showing that the information sought is a trade secret and that disclosure may be

harmful.”). Finally, there is a Stipulated Confidentiality Agreement in place in this case to

protect against public disclosure of such confidential and/or trade secret information. Indeed,

Defendants have produced confidential and/or trade secret information themselves pursuant

to this Agreement. Plaintiff’s meritless objections should be overruled or deemed waived.

         In Hands On, 2018 WL 6983622, at *2, the medical provider plaintiff tried to limit

discovery based on an equally self-serving theory, but the court rejected that attempt. Id.

(rejecting argument that the requested discovery was irrelevant because plaintiff was

“merely” asking the court to interpret a Florida statute: “[E]ven to the extent that Plaintiff’s

objection that the action solely seeks an interpretation of a specific statute is arguably not

boilerplate, the Court finds that the objection is either inapplicable to the foregoing discovery

requests or is due to be overruled as the requests are relevant to the issues of class

certification.”).

         Select sought functionally identical billing practices discovery in Hands On. (See,

e.g., Ex. 17 at RFPs 43, 46, and 49). And the Hands On court compelled production of that




                                                 14
52575178;5
discovery. 2018 WL 6983622, at *2, *4. Here, Clearview does not object to the

burdensomeness of the requested discovery9 – just its relevance or the specificity of its

wording. See also Kernan v. Lowe’s Home Centers, LLC, No. 3:14-cv-1483-J-32JBT, 2015

WL 12852963, at *2 (M.D. Fla. Aug. 13, 2015) (overruling boilerplate objections and

ordering party to “respond to the subject discovery, without objections”); Aldora Aluminum

& Glass Prod., Inc. v. Poma Glass & Specialty Windows, Inc., No. 3:14-cv-1402-J-34JBT,

2015 WL 13735508, at *3 (M.D. Fla. July 14, 2015) (overruling relevance objections and

ordering party to “respond fully and completely, and without objection”). Likewise, the

Hands On court required a response to a ROG virtually identical to American ROG No. 14

(Id. at *2; see also Ex. 17 at ROG No. 17). The specificity of the wording is sufficient; and is

basically the same wording as the discovery compelled in Hands On. And the “amended”

response to ROG No. 17 – that it “uses ICON for PIP billing” – is facially incomplete.

         The requested billing discovery is entirely relevant to issues of standing, adequacy,

commonality, typicality, ascertainability, and predominance.10 As the court observed in

Ocean Harbor, questions of the lawfulness, reasonableness, and propriety of a PIP provider’s

billing must be considered in a PIP class action dispute. Ocean Harbor, 261 So. 3d at 648.

The requested information about Clearview’s contracts and billing with other payors goes

directly to the reasonableness of their pricing of such bills to Defendants. Defendants are

entitled to information regarding Clearview’s billing and reimbursements in order to contest

9
         Therefore, any burdensomeness objections are waived. Handbook at 12 (“Absent compelling
circumstances, failure to assert an objection to a request for production within the time allowed for responding
constitutes a waiver and will preclude a party from asserting the objection in response to a motion to compel.”).
10
          Clearview itself has been compelled to provide pricing information in another PIP billing class action
that it prosecuted. See Order in Clear-View Open MRI v. State Farm Fire & Cas. Co., Case No. 09-CA-10949
(H) (Fla. 13th Jud’l Cir. July 15, 2011) (Exhibit 19).



                                                         15
52575178;5
the reasonableness of its charges. See, e.g., Allstate Ins. Co. v. Holy Cross Hosp., Inc., 961

So. 2d 328, 335 (Fla. 2007) (“What a provider customarily charges or has previously

accepted are important factors for determining whether a fee is reasonable.”); Shands

Jacksonville Med. Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 213 So. 3d 372, 376 (Fla. 1st

DCA 2015), approved, 210 So. 3d 1224 (Fla. 2017) (“negotiated reimbursement rates . . . .

may very well be relevant and discoverable in the context of litigation over the issue of

reasonableness of charges instituted pursuant to [Fla. Stat. § 627.736(5)(a)]”); Columbia

Hosp. Ltd. P’ship v. Hasson, 33 So. 3d 148, 150 (Fla. 4th DCA 2010) (concluding amount

hospital accepted as payment from other sources for the same treatment was relevant in

determining reasonableness of charged amount); Giacalone v. Helen Ellis Mem’l Hosp.

Found., 8 So. 3d 1232, 1235-36 (Fla. 2d DCA 2009) (quashing order denying discovery of

hospital’s arrangements with other payors); Herrera v. JFK Med. Ctr. Ltd. P’Ship, 2017 WL

397590, at *3 (M.D. Fla. Jan. 30, 2017) (compelling production of hospital pricing in PIP

class action); Progressive Select Ins. Co. v. Emerg. Physicians of Cent. Fla., LLP, 202 So. 3d

437, 438 (Fla. 5th DCA 2016) (quashing order prohibiting insurer from engaging in

discovery and contesting the reasonableness of PIP bill); Northwoods, 137 So. 3d at 1057;

United Auto. Ins. Co. v. Millennium Diag. Imaging Ctr., 12 So. 3d 242, 246 (Fla. 3d DCA

2009).

         Indeed, the PIP Statute itself (Fla. Stat. § 627.736(5)(a)) contemplates such discovery

(emphases added):

         A physician, hospital, clinic, or other person or institution lawfully rendering
         treatment to an injured person for a bodily injury covered by personal injury
         protection insurance may charge the insurer and injured party only a
         reasonable amount pursuant to this section for the services and supplies



                                                 16
52575178;5
         rendered. . . However, such a charge may not exceed the amount the
         person or institution customarily charges for like services or supplies. In
         determining whether a charge for a particular service, treatment, or otherwise
         is reasonable, consideration may be given to evidence of usual and
         customary charges and payments accepted by the provider involved in
         the dispute, reimbursement levels in the community and various federal and
         state medical fee schedules applicable to motor vehicle and other insurance
         coverages, and other information relevant to the reasonableness of the
         reimbursement for the service, treatment, or supply.

         The Fla. Hosp. case cited in the objections – Progressive Select Ins. Co. v. Fla. Hosp.

Med. Cntr., 260 So. 3d 219 (Fla. 2018) – is entirely inapposite to this dispute. It is not a

decision in a discovery dispute or even in a class action case. And it addresses entirely

different issues (in a different context) than the instant case. First, Fla. Hosp. addressed the

application of the PIP Schedule to bills affected by an insured’s PIP deductible – not an

insured’s co-payment. Id. at 220. Second, the dispute concerned the payment of the 80% of

PIP benefits covered by the insurer; and not amounts payable by the patients (unlike this

Action). Because the insurer had erroneously assumed that the Schedule should be applied to

calculate the amount of benefits covered by the insured’s PIP deductible prior to accessing

insurance (the first $1,000 in medical bills), the insurer had wrongly attributed the amounts

covered by the deductible before calculating its own obligations as to the payment of the

80% covered by the policy. 260 So. 3d at 221, 224. By contrast, this Action does not

challenge Defendants’ calculation of their own obligations as to the 80% covered by the

Policies. It challenges payment for the 20% co-payments not covered by the Policies.

         Third, the Fla. Hosp. case addressed the interplay between the PIP Statute and a

statute specifically addressing PIP deductibles. Fla. Stat. § 627.739 (the “Deductible

Statute”) provides that a deductible “be subtracted from ‘100 percent’ of expenses and




                                                 17
52575178;5
losses” (i.e., without PIP Schedule reductions) before an insurer calculates the amount

covered by PIP benefits under the policy. 260 So. 3d at 226. That statute has no application

to an insured’s co-payments and no application to this case. The “100%” mandate in the

Deductible Statute applies only to deductibles. By contrast, the PIP Statute itself includes a

specific provision that governs an insured’s co-payments – § 627.736(5)(a)4. And that

provision – unlike the Deductible Statute – specifically forbids balance billing patients for

Schedule reductions.

         Finally, the requested discovery is also germane to the issue of Clearview’s

compliance with Fla. Stat. § 817.234(7)(a), that makes it incumbent on medical providers

like Clearview to collect co-payments from patients:

         It shall constitute a material omission and insurance fraud, punishable as
         provided in subsection (11), for any service provider, other than a hospital, to
         engage in a general business practice of billing amounts as its usual and
         customary charge, if such provider has agreed with the insured or intends to
         waive deductibles or copayments, or does not for any other reason intend to
         collect the total amount of such charge. . . .

V.       Defendants are Entitled to Discovery About Clearview’s
         Adequacy and the Origin of its Involvement in this Litigation

         The following ROG seeks information about Clearview’s role as the putative class

representative plaintiff:

     American ROG No. 10/Select ROG No. 5:
     Describe how You came to employ Clark & Martino, P.A., de la Parte & Gilbert, P.A.,
     Crist Legal, P.A., or any other attorneys that represent You in this action. Your answer
     should include how You became aware of each firm, the date when You employed
     each firm, the identity of the attorney(s) at each firm with whom You first spoke
     regarding this action and any prior or current relationship between You and any of the
     attorneys at each firm. If You had or have a personal, business or consulting
     relationship with any of the attorneys at these firms, please describe: the nature of Your
     relationship, the dates that Your relationship encompassed, and if the relationship
     involved a legal matter, the identity of the legal matter involved (e.g., the name and



                                                  18
52575178;5
   number of the case or claim). If You responded to an advertisement, please state as
   much and provide a copy of the advertisement.

   AMENDED RESPONSE: Objection, Defendant’s request is vague, ambiguous,
   irrelevant, and not reasonably calculated to lead to the discovery of admissible
   evidence, and appears to seek information protected by the attorney-client privilege.
   These objections notwithstanding, see Privilege Log.

ARGUMENT: Clearview must prove its adequacy as class representative plaintiff –

including whether it has interests antagonistic to the rest of the class. See, e.g., London v.

Wal-Mart Stores, Inc., 340 F.3d 1246, 1253-54 (11th Cir. 2003) (putative class plaintiff not

entitled to presumption of adequacy; courts must “undertake a stringent and continuing

examination of the adequacy of representation by the named class representative”).

         Information relating to Clearview’s “prior or current relationship” with its counsel is

relevant to adequacy. See, e.g., Marotto v. Kellogg Co., 2020 WL 509035, at *3 n.4

(S.D.N.Y. Jan. 31, 2020) (putative class representative, as spouse of class counsel,

susceptible to adequacy challenge relating to motivation for bringing suit).

         As to the privilege “objection,” “[a] party who responds to or objects to discovery

requests and who withholds information otherwise discoverable, asserting that the

information is privileged . . . , must assert the claim expressly and must describe the nature of

the documents, communications, or things not produced or disclosed.” Handbook at 20. As

Clearview has failed to provide the required description, and because the ROG seeks certain

information that is clearly not privileged (such as names of attorneys), it should provide a

better response. In Hands On, Select served a functionally identical ROG (see Ex. 17 at ROG

No. 10), and the court advised that plaintiff of its burden to justify its privilege objection.

Hands On, 2018 WL 6983622, at *5. Clearview should respond accordingly.




                                                 19
52575178;5
VI.      Defendants Are Entitled to Discovery of Other Litigation Involving Clearview

         Several requests go to Clearview’s litigation history:

   American RFP 29/Select RFP 33:
   All documents concerning any other civil action, arbitration proceeding or
   administrative proceeding in which Plaintiff has been a party or a witness regarding the
   recovery of Florida No-Fault (PIP) benefits. [American/Select] is willing to negotiate
   the scope of this request if the number of such suits is substantial.

   AMENDED RESPONSE: Objection, Defendant’s request is vague, ambiguous,
   overbroad, irrelevant, and not reasonably calculated to lead to the discovery of
   admissible evidence. To the extent Defendant’s request seeks documents involving
   Defendant and/or its affiliates and/or its subsidiaries, Defendant already possesses the
   subject information. Notwithstanding these objections, none in Plaintiff’s possession.

   American ROG No. 5:
   Other than those actions identified in response to Interrogatory No. 4, identify each and
   every civil action, arbitration proceeding, or administrative proceeding in which You
   were a party or Your employees, officers, directors, or principals testified as a witness
   since June 1, 2012, including any actions to collect Florida No-Fault (“PIP”) benefits.
   Your answer should include: the court, case number and caption; a description of Your
   involvement in the action (as plaintiff, defendant, etc.); the name and address of Your
   counsel; the identity of the other parties involved; the status or final disposition of the
   action; and a description of the nature of the action, including the claims alleged and
   the relief sought. Progressive American is willing to negotiate the scope of this request
   if the number of such suits is substantial.

   AMENDED RESPONSE: Objection, Defendant’s request is vague, ambiguous,
   overbroad, burdensome, irrelevant, and not reasonably calculated to lead to the
   discovery of admissible evidence. Notwithstanding and without waiving the
   aforementioned, insomuch as Defendant’s request intends to elicit information
   concerning actions involving the Defendant and/or its affiliates and/or its subsidiaries,
   Defendant already possesses the subject information. In addition, the burden of
   identifying any such cases requested is the same for Defendant as it is for Plaintiff, as
   the information is readily available online through the clerk of the court for
   Hillsborough County. These objections notwithstanding, Plaintiff states that it does not
   maintain records to identify the information requested in this interrogatory.

   American ROG No. 6:
   In any suits brought by You or against You for PIP benefits, have the suits involved
   disputes concerning any of these issues: (a) the application of the Schedule to Your
   bills for portions not covered by the insured’s co-payment; (b) the application of
   Medicare’s Multiple Procedure Payment Reduction Rule (“MPPR”) to Your bills; (c)



                                                  20
52575178;5
   whether Your patient had an emergency medical condition (or non-emergency medical
   condition) as defined under the PIP Statute; (d) whether Your patient’s PIP benefits
   were exhausted or not; (e) the application of the insured’s PIP deductible to Your bills;
   (f) whether Your bills were timely submitted for payment; (g) the propriety of the
   coding and documentation of Your bills; (h) the validity of an assignment of PIP or
   other benefits to You by an insured; (i) the adequacy or validity of a demand made by
   You pursuant to Fla. Stat. § 627.736(10) (2008 to date); (j) an Independent Medical
   Examination or Peer Review; (k) the lawfulness of any service You provided; (1) the
   medical necessity of any service You provided; (m) billing for services not rendered
   (i.e., Fla. Stat. § 627.73 6(5)(b)1 .c.); and/or (n) fraud and/or misrepresentation on the
   part of You or Your assignor? If the answer to any of the above is “yes,” provide the
   number of suits that implicated the issue(s). An estimate or percentage of the number
   of overall suits (as long as that number is provided) is acceptable.

   AMENDED RESPONSE: Objection, Defendant’s request is vague, ambiguous,
   overbroad, burdensome, irrelevant, and not reasonably calculated to lead to the
   discovery of admissible evidence. Notwithstanding and without waiving the
   aforementioned, insomuch as Defendant’s request intends to elicit information
   concerning suits involving the Defendant and/or its affiliates and/or its subsidiaries,
   Defendant already possesses the subject information. In addition, the burden of
   identifying any such cases requested is the same for Defendant as it is for Plaintiff, as
   the information is readily available online through the clerk of the court for
   Hillsborough County. These objections notwithstanding, Plaintiff states that it does not
   maintain records to identify the information requested in this interrogatory.

   American ROG No. 7:
   Of the suits identified in response to Interrogatory Nos. 4 and 5, how many of those
   were resolved by settlement (whether via release, voluntary dismissal with prejudice,
   or otherwise)? An estimate or percentage of the number of overall suits (as long as that
   number is provided) is acceptable.

   AMENDED RESPONSE: Objection, Defendant’s request is vague, ambiguous,
   overbroad, burdensome, irrelevant, and not reasonably calculated to lead to the
   discovery of admissible evidence. Notwithstanding and without waiving the
   aforementioned, insomuch as Defendant’s request intends to elicit information
   concerning suits involving the Defendant and/or its affiliates and/or its subsidiaries,
   Defendant already possesses the subject information. In addition, the burden of
   identifying any such cases requested is the same for Defendant as it is for Plaintiff, as
   the information is readily available online through the clerk of the court for
   Hillsborough County. These objections notwithstanding, Plaintiff states that it does not
   maintain records to identify the information requested in Interrogatory Nos. 4 and 5.




                                                21
52575178;5
ARGUMENT: Clearview’s objections should be overruled for the same reasons set forth in

the prior sections. In addition, this information relates to issues of standing, adequacy,

commonality, typicality, predominance, and superiority.

         Even if Clearview does not itself maintain any information or records regarding its

other lawsuits and/or actions11 – which strains credulity – Defendants assume that Plaintiff’s

counsel in this case or other implicated cases in the requests must maintain such records.

Such records are considered within the control of Clearview for discovery purposes. See, e.g.,

Marshall v. Cont’l Cas. Co., No. 8:07-CV-703-T-23MSS, 2008 WL 11336590, at *1 (M.D.

Fla. Apr. 22, 2008) (Scriven, Mag. J.). So any responsive documents in the possession of

Clearview’s attorneys should be produced. Id.; see also Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2013 WL 12156100, at *4 (M.D. Fla. Dec. 13, 2013) (Jenkins,

Mag J.); Meister v. Lee Cty. Sheriff's Office, No. 2:06-cv-444-FtM-34SPC, 2008 WL

11337738, at *2–3 (M.D. Fla. Mar. 10, 2008) (Chappell, Mag. J.).

         One of the factors to be considered in assessing certification under Fed. R. Civ. P.

23(b)(3)(A) is whether there is individual (non-class) litigation on the issue or issues to be

addressed in the putative class. Mills v. Foremost Ins. Co., 269 F.R.D. 663, 680 (M.D. Fla.

2010) (denying insurance class action certification because, among other reasons, individual

class members could have and had sued on their own). Clearview’s responses may also

reveal potential legal conflicts that may render it or its counsel unqualified to serve as a class

representative or class counsel, respectively. See, e.g., Green v. Carlson, 653 F.2d 1022,

1022 (5th Cir. 1981) (pattern of abuse of judicial system disqualified plaintiff as

11
         A review of the Hillsborough County Docket reveals more than fifty suits involving Plaintiff in the last
five years.



                                                         22
52575178;5
representative). The documents may also provide information as to Clearview’s experience

with the judicial system and its ability to understand that system, which goes directly to

whether Clearview is an adequate class representative. Indeed, Clearview’s “adequacy must

be assessed in light of [its] conduct in this or previous litigation, not based on a subjective

evaluation of [its] personal qualifications.” Haywood v. Barnes, 109 F.R.D. 568, 579

(E.D.N.C. 1986); see Johns v. Rozet, 141 F.R.D. 211, 217 (D.D.C. 1992). Defendants noted

that they were “willing to negotiate the scope of [these requests] if the number of such suits

is substantial.” To the extent Defendants “already possess[] the subject information,” “this is

[not] a valid basis to withhold any responsive documents that [Clearview] may have in its

possession, custody, or control.” Hands On, 2018 WL 6983622, at *2, *9.

         Very similar discovery was ordered in Hands On. 2018 WL 6983622, at *3, *8-9, *2,

*2, respectively; see also Ex. 17 at RFP 35, ROG Nos. 5-7, respectively. The Hands On court

found “All documents concerning any other civil action” to be overbroad, but still ordered

the plaintiff to produce non-objectionable information. Id. at *3. Here, the request is limited

to cases “regarding the recovery of Florida No-Fault (PIP) benefits” and Defendants have

been “willing to negotiate the scope,” so there is no reason Clearview cannot respond.

VII.     Clearview Should Produce Copies of the MRIs

         Clearview allegedly performed MRIs on the Patients. Defendants want copies of the

MRIs, but Clearview has repeatedly refused:

   American RFP 7/Select RFP 7:
   Copies of the MRI scans for the Subject Patients.

   AMENDED RESPONSE: Objection, because Defendant’s request for “MRI scans”
   does not describe the documents it seeks with “reasonable particularity,” see Fed. R.
   Civ. P. 34(b)(1)(A), Plaintiff cannot respond. To the extent the request seeks copies of



                                                23
52575178;5
   Plaintiff’s written MRI reports regarding the Subject Patients, see documents produced
   in response to Request for Production Number 1. The MRI films are available for
   inspection and copying at Plaintiff’s counsel’s office.

ARGUMENT: These requests clearly seek copies of the MRI scans – not the written MRI

reading analysis reports. Contrary to the objection that “scan” is not sufficiently defined –

Clearview’s own website refers to exactly such MRI scans. See http://clearviewopenmri.com/

(last accessed 4/13/20) (screenshots attached as Exhibit 20) (referencing scans and also

stating “MRI/X-RAY Image Available On CD Or Film Upon Request.”). Furthermore,

Defendants made it clear in the meet-and-confer call that they wanted copies of the scans.

Copies of such scans are necessary to determining the reasonableness and necessity of the

medical treatment, including the determination as to whether the service was actually

performed. Clearview’s response that “the MRI films are available for inspection and

copying at Plaintiff’s counsel’s office” is needlessly cumbersome given Clearview’s

advertised capability that it can provide such images by CD or Film. Defendant is willing to

pay reasonable copying costs.

                                      CONCLUSION

          WHEREFORE, Defendants respectfully request that this Court enter an order: (a)

finding Clearview’s non-privilege objections to the Select RFPs and ROGs to have been

waived; (b) finding Clearview is deemed to have admitted all of the Select RFAs; (c)

requiring Clearview to fully and completely respond to all of the American and Select

individual requests addressed herein; and (d) granting all such further, just, and appropriate

relief.




                                               24
52575178;5
                         LOCAL RULE 3.01(G) CERTIFICATION

         Undersigned counsel hereby certifies prior to filing this Motion, counsel for

Defendants conferred with counsel for Clearview in a good-faith effort to resolve the issues

raised in this Motion by, among other things: (1) an email dated January 13, 2020; (2) a letter

dated January 21, 2020; (3) a meet-and-confer conference call on January 22, 2020; (4) a

letter dated January 23, 2020; (5) an email dated February 10, 2020; and (6) a second meet-

and-confer conference call on February 11, 2020; (7) a letter dated March 24, 2020; and (8)

additional email correspondence. As of the date of this filing, counsel have been unable to

reach an amicable resolution as to the issues raised in this Motion.

Dated: April 20, 2020.

                                              Respectfully submitted,

                                              AKERMAN LLP

                                              /s/ Jason L. Margolin
                                              Marcy Levine Aldrich (FBN 968447)
                                              marcy.aldrich@akerman.com
                                              debra.atkinson@akerman.com
                                              Ari H. Gerstin (FBN 0839671)
                                              ari.gerstin@akerman.com
                                              marylin.herrera@akerman.com
                                              Ross E. Linzer (FBN 73094)
                                              ross.linzer@akerman.com
                                              vivian.lopez@akerman.com
                                              Three Brickell City Centre
                                              98 Southeast Seventh Street
                                              Miami, Florida 33131
                                              Phone: (305) 374-5600
                                              Fax: (305) 374-5095

                                              and

                                              Irene A. Bassel Frick (FBN 158739)
                                              Irene.basselfrick@akerman.com



                                                25
52575178;5
               nicole.emmett@akerman.com
               Jason L. Margolin (FBN 69881)
               jason.margolin@akerman.com
               judy.barton@akerman.com
               401 East Jackson Street, Suite 1700
               Tampa, Florida 33602
               Phone: 813.209.5009
               Fax: 813.218.5488

             Counsel for Defendants




                 26
52575178;5
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 20th day of April, 2020, I electronically filed the

foregoing with the Clerk of Court by using the Court’s CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

                                                        /s/ Jason L. Margolin


                                        SERVICE LIST

J. Daniel Clark
Clark & Martino, P.A.
Primary E-mail: dclark@clarkmartino.com
Secondary E-mail: rsmith@clarkmartino.com
3407 W. Kennedy Boulevard
Tampa, FL 33609
Tel: 813-879-0700

David M. Caldevilla
de la Parte & Gilbert, P.A.
Primary email: dcaldevilla@dgfirm.com
Secondary email: serviceclerk@dgfirm.com
Post Office Box 2350
Tampa, Florida 33601-2350
Tel: 813-229-2775

Matthew A. Crist
Crist Legal | PA
Primary E-mail: cristm@cristlegal.com
2904 West Bay to Bay Boulevard
Tampa, FL 33629
Tel: 813-575-5200

Counsel for Clearview




                                                  27
52575178;5
